Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Election/Restrictions
	The Lack of Unity between Group I and Group II mailed on 5/14/2021 has been withdrawn.  Claims 1-11, 15 and 16 are examined on the merits.

Allowable Subject Matter
Claim 11 is allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New Rejection) Claims 15 and 16 and rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 The H9 avian influenza virus deposited as Re-H9-DIVA-J2.

It is apparent that H9 avian influenza virus Re-H9-DIVA-J2 is required to practice the claimed invention because they are a necessary limitation for the success of the invention as stated in the claims. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of H9 avian influenza virus Re-H9-DIVA-J2. See 37 CFR 1.802. One cannot practice the claimed invention without antibodies that specifically bind to the strain. One cannot determine whether an antibody has the necessary characteristics without access to H9 avian influenza virus Re-H9-DIVA-J2. Therefore, access to H9 avian influenza virus Re-H9-DIVA-J2 is required to practice the invention. The specification does not provide a repeatable method for XXX without access to the H9 avian influenza virus Re-H9-DIVA-J2 and it does not appear to be readily available material.

Deposit of H9 avian influenza virus Re-H9-DIVA-J2 in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112., because the strains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.

If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 

If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
(a) during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material; 
(d) a viability statement in accordance with the provisions of 37 CFR 1.807; and
(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(New Rejection) Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Rui et al. (reference #5 of IDS submitted on 5/20/2020) and Flandorfer et al. Journal of Virology, Vol. 77, No. 17, pages 9116- 9123). 

	The claimed invention is drawn to a preparation method of an H9 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination, comprising the following steps: the label gene sequence is rescued with an HA gene of H9 avian influenza viruses over a reverse genetic system to obtain a recombinant vaccine strain, that is an H9 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination;
the label gene sequence is a DNA sequence for coding influenza B virus NA protein, or a DNA sequence for coding an amino acid sequence having at least 90% homology, or at least 92% homology, or at least 95% homology, or at least 98% homology with the NA protein amino acid sequence; or the label gene sequence is a DNA sequence of influenza B virus NA gene, or a sequence having at least 90% homology, or at least 92% homology, or at least 95% homology, or at least 98% homology with the DNA sequence.
The label gene sequence further contains packaging signal sequences at its both ends, the packaging signal is a packaging signal of Hi subtype NA, or a packaging signal sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95%
homology with the packaging signal of H1 subtype NA.
	The H9 avian influenza vaccine contains an H9 subtype HA gene, the influenza B virus comprises influenza B viruses of Victoria and Yamagata groups and selected from but not limited to virus strains B/Massachusetts/2/2012, B/Brisbane/60/2008, B/Yamagata/16/1988 and B/Malaysia/2506/04.
The label gene sequence further contains packaging signal sequences at both ends and a 5’ end contains a packaging signal, noncoding region, intracellular region and transmembrane region sequence.  The intracellular region encoes 5-7 amino acids within the cell and the transmembrane region encodes 24-32 amino acids.  

The label gene sequence further contains packaging signal sequences at its both ends.
The 5’-end packaging signal sequence of the label gene sequence is SEQ ID NO: 3, or a sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95% homology with SEQ ID NO: 3.
The 3’-end packaging signal sequence of the label gene sequence is SEQ ID NO: 4, or a sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95% homology with SEQ ID NO: 4.

*For the purpose of examination, a packaging signal homologous to SEQ ID NO:s 3 and 4 include signals that facilitate packaging, but do not necessarily share sequence identity with SEQ ID NO:s 3 and 4.  In addition, claim limitations to homologous sequences are interpreted to include any influenza A and B virus sequence that can provide a similar structure and function as the claims recite.  

Wu teach the generation of a recombinant H9 avian influenza virus through reverse genetics that contains a truncated influenza A NA protein from an H1N1 influenza virus.  However, Wu et al. do not teach that the recombinant H9 avian influenza virus possesses an influenza B virus NA protein or portion thereof as claimed.

Flandorfer et al. teach the generation of a recombinant influenza A virus through reverse
genetics that contains an influenza A HA protein and an influenza B virus NA protein. [see abstract and Figure 1] They also teach a plasmid that comprises a nucleotide sequence that
encodes the ectodomain of an influenza B virus. (see left hand column-Construction of plasmids,
page 9117) Figure 1 also presents diagrams in which the transmembrane, intracellular and NCR
sequences are present at the 5’ end. The transmembrane and intracellular domains contain at
least 24-32 and 5-7 amino acids. The influenza B NA encoding sequences contain both 5’ and 3’
ends which inherently function as packaging signals since the virus fully formed following
cellular processing of the genome. Therefore, these packaging signals are considered
homologous to SEQ ID NO:s 3 and 4 of the instant invention. 

As a result, one of ordinary skill in the art would be motivated to and have a reasonable expectation of success at generating a recombinant A H9 avian influenza virus with an influenza B virus NA protein as presently claimed.


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648